Name: Council Regulation ( EEC ) No 3898/91 of 16 December 1991 amending Regulation ( EEC ) No 358/79 on sparkling wines produced in the Community
 Type: Regulation
 Subject Matter: technology and technical regulations;  beverages and sugar
 Date Published: nan

 31 . 12 . 91 Official Journal of the European Communities No L 368 / 7 COUNCIL REGULATION (EEC) No 3898 /91 of 16 December 1991 amending Regulation (EEC) No 358/ 79 on sparkling wines produced in the Community HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the provisions relating to the maximum sulphur dioxide contents of sparkling wines referred to in Article 12 ( 3 ) of Regulation (EEC) No 358 /79 ( 4 ), as last amended by Regulation (EEC) No 1735 / 91 ( s ), should be reviewed on the basis of experience gained ; Whereas the first indent of Article 6 (1 ) of Regulation (EEC ) No 823 / 87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions ( 6 ), as last amended by Regulation (EEC ) No 3896 / 91 ( 7 ), defines the principle that quality wines produced in a specified region , hereinafter called 'quality wines psr', may be made only from grapes harvested within the specified region whose name they bear , whilst making provision for derogations to that principle during a transitional period expiring on 31 December 1995 ; whereas a similar provision shall also be made for quality sparkling wines produced in specific regions ( quality sparkling wines psr); Whereas experience dictates that the rules on the production of sparkling wines should refer not only to quality sparkling wines of the aromatic type but also to quality sparklingwines of the aromatic type produced in specified regions (quality sparkling wines psr of the aromatic type); Whereas the quality sparkling wines of the aromatic type and the quality sparkling wines psr must be obtained from vine varieties that are listed in the Annex to Regulation (EEC) No 358 / 79 ; whereas that list should be supplemented by certain varieties which , on the basis of experience gained, are appropriate for making quality sparkling wines of the aromatic type or quality sparkling wines psr of the aromatic type, Article 1 Regulation (EEC) No 358 / 79 is hereby amended as follows : 1 . Article 12 (3 ) and (4 ) shall be replaced by the following: '3 . The Commission shall submit to the European Parliament and Council before 1 April 1992 a report , based on experience acquired , on maximum sulphur dioxide contents , accompanied , where appropriate , by proposals , on which the Council shall act in accordance with the procedure referred to in Article 43 (2 ) of the Treaty before 1 September 1992 . 4 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/ 87 .'; 2 . in Article 14a : (a ) paragraph 2 shall be replaced by the following: '2 . Notwithstanding the first indent of paragraph 1 , in the case of a traditional practice governed by special provisions of the Member State ofproduction , that Member State may permit , until 31 December 1995 at the latest , by means of express authorizations and subject to appropriate control , that a quality sparkling wine psr be obtained by adjusting the basic product of that wine by adding one or more wine-sector products which do not originate in the specified region whose name is borne by the wine , provided that :  this type of added wine-sector product is not produced in that specified region with the same characteristics as products not originating therein ,  this adjustment is consistent with the oenological practices and definitions referred to in Regulation (EEC) No 822 / 87 ,  the total volume of added wine-sector products which do not originate in the specified region does not exceed 10% of the total volume of products used which originate in the specified region . However the Commission may , in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822 / 87 , authorize the Member State to allow in (*) OJ No C 84 , 28 . 3 . 1991 , p. 10 , and amendment forwarded on 13 December 1991 . ( 2 ) OJ No C 305 , 25 . 11 . 1991 . ( 3 ) OJ No C 191 , 22. 7 . 1991 , p. 45 . ( 4 ) OJ No L 54 , 5 . 3 . 1979 , p. 130 . ( 5 ) OJ No L 163 , 26 . 6 . 1991 , p. 9 . ( «) OJ No L 84 , 27. 3 . 1987 , p. 59 . (7 ) See page 3 of this Official Journal . No L 368 / 8 Official Journal of the European Communities 31 . 12 . 91 they were produced but the production conditions or analytical characteristics of which no longer meet the requirements of this Regulation as a result of amendments thereto may be held for sale , put on the market or exported until stocks are exhausted .' 6 . The Annex shall be replaced by the following: 'ANNEX List of the varieties of vine from which quality sparkling wines of the aromatic type and quality sparkling wines psr of the aromatic type may be obtained: Aleatico N Ã Ã Ã Ã Ã Ã ¹Ã ºÃ ¿ (Assyrtiko) Bourboulenc Brachetto N Clairette Colombard Freisa N Gamay exceptional cases a percentage of added products higher than 10% , but not more than 15% '; (b ) the second subparagraph of paragraph 4 shall be replaced by the following : 'They shall include in particular the definition of areas in immediate proximity to a specified region , account being taken in particular of the geographical situation and administrative structures.'; 3 . Article 16 (4 ) shall be replaced by the following: '4 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/ 87 .'; 4 . in Article 18 : ( a ) the first subparagraph of paragraph 1 shall be replaced by the following: '1 . Quality sparkling wines of the aromatic type may be produced only by using, as sole constituents of the cuvÃ ©e , grape musts or grape musts in fermentation obtained from the vine varieties listed in the Annex . The same shall apply to quality sparkling wines psr of the aromatic type, provided that these varieties are recognized as suitable for the production of quality wines psr in the specified region whose name the quality sparkling wines psr bear.'; (b ) paragraphs 3 and 4 shall be replaced by the following: '3 . Notwithstanding the first subparagraph of Article 15 (2), quality sparkling wines of the aromatic type and quality sparkling wines psr of the aromatic type shall , when kept at a temperature of 20 °C in closed containers , have an excess pressure of not less than 3 bars . 4 . Notwithstanding Article 17, the duration of the process ofmaking quality sparkling wines of the aromatic type and quality sparkling wines psr of the aromatic type may not be less than one month .'; 5 . Article 22 shall be replaced by the following: 'Article 22 All sparkling wines covered by Article 2 that met the requirements of this Regulation in force at the time when Gewurztraminer Gir6 N r^uKepu0pa (Glykerithra) Huxelrebe Macabeu Malvasia (all ) Mauzac blanc and rosÃ © Monica N Ã Ã ¿Ã Ã Ã Ã ¯Ã »Ã µÃ Ã ¿ (Moschofilero ) MÃ ¼ller-Thurgau Muscats (all ) Parellada Perle Picpoul Poulsard Prosecco Ã ¡Ã ¿Ã ´Ã ¯Ã Ã ·Ã  (Roditis ) Scheurebe.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1991 . For the Council The President H. VAN DEN BROEK